DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered.

Response to Amendment
This communication is in response to the amendment filed on 21 January 2022.
Claims 5, 12, and 19 are canceled.
Claims 1, 8, and 15 are amended.
Claims 1-4, 6-11, 13-18, and 20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 21 January 2022:
a.		Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Objections
Claims 1-4, 6-11, 13-18, and 20 are objected to because of the following informalities:
Independent claims 1, 8, and 15 recite the following (emphasis added): “generating the stream of content items by selecting the highest ranked content item from each of the one or more clusters to be included in the stream.” There is insufficient antecedent basis for the recitation of “the highest ranked content item from each of the one or more clusters” in these claims.
Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 depend from claims 1, 8, and 15, respectively, and therefore inherit their deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (U.S. Patent Application Publication No. 20070100875 A1, hereinafter referred to as Chi) in view of Howes et al. (U.S. Patent Application Publication No. 20140283048 A1, hereinafter referred to as Howes) and Spivack et al. (U.S. Patent Application Publication No. 20140040387 A1, hereinafter referred to as Spivack).
As to claim 1, Chi teaches a method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900 comprising processing unit 1905,  system memory 1955, and communications interface(s) 1910) for generating content items, the method comprising:
obtaining a plurality of entities associated with a time-window (see Chi para. 0054 and Fig. 2: at step 240, data associated with entities is partitioned into time windows), wherein each entity of the plurality of entities is associated with at least one content item (see Chi para. 0054 and Fig. 2: the data is associated with blog(s));
computing for each entity, a first parameter with respect to the time-window and a second parameter with respect to previous time-windows (see Chi para. 0062 and Fig. 3a: the system computes the mean values and vectors for various time intervals t1 to t5);
calculating for each entity, a trendiness score based on a function of the first parameter and the second parameter (see Chi para. 0062: based on the mean values, a trend indicator is calculated);
generating a graph including one or more entity-pairs (see Chi para. 0073 and Fig. 6: in an illustrative example, at time t1 blog A 605 refers to blog B 615, and in response, the system creates interconnect/edge 640 in graph 600), and a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items (see Chi para. 0061: the system counts the number of occurrences of a term/keyword in in the blogs).
	Chi does not appear to explicitly disclose generating a graph including one or more entity-pairs, wherein a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items exceeds a threshold.
However, Howes teaches:
generating a graph including one or more entity-pairs (see Howes para. 0022: ontology creation module 109 creates an ontology based on co-occurrence of terms and concepts; Note: as is well-known to those having ordinary skill in the relevant art, an “ontology” is a graph model that shows the relationships between items1), wherein a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items exceeds a threshold (see Howes para. 0018: terms/concepts are identified in a dataset, and when the co-occurrence of a pair of terms exceeds a threshold, the term pair is added to an ontology).
Chi teaches generating a graph including one or more entity-pairs and a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items, as set forth above. Although Chi does not appear to explicitly disclose a co-occurrence count of each entity-pair with respect to a plurality of content items exceeds a threshold, Howes teaches this, as set forth above. Howes’ ontology is analogous the Chi’s graph at least to the extent that both are tools for analyzing relationships between datasets (see Chi para. 0006, 0019, 0050, 0066-0067, 0088; and see Howes para. 0022, 0027, 0037, 0039). Furthermore, an ontology is, by definition, a type of graph2. Hence, it is clear that Howes’ ontology is analogous to Chi’s graph. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to include the teachings of Howes because it enables automatic data trend analysis from heterogeneous data sources related to various topics (see Howes para. 0021).
Chi as modified by Howes does not appear to explicitly disclose generating one or more clusters, of content items associated with each of one or more entity-pairs, based on categories of the content items associated with each of the one or more entity-pairs; ranking, based on one or more ranking criteria, content items in each of the one or more clusters; and generating a stream of content items by selecting the highest ranked content item from each of the one or more clusters to be included in the stream.
However, Spivack teaches:
generating one or more clusters, of content items (see Spivack para. 0076-0077 and Fig. 8: the system generates clusters of message content) associated with each of one or more entity-pairs (see Spivack para. 0125-0126: co-occurrence analysis identifies messages that mention both of two trending objects; Note: Spivack’s two trending objects that are mentioned together correspond to the claimed entity-pairs), based on categories of the content items associated with each of the one or more entity-pairs (see Spivack para. 0077: clustering of messages is performed based on topics, types, and hashtags of the messages; Note: Spivack’s topics, types, and hashtags of messages correspond to the claimed “categories of the content items”);
ranking, based on one or more ranking criteria, content items in each of the one or more clusters (see Spivack para. 0077: a clustering component ranks messages based on counting and weighting attributes of the messages); and
generating a stream of content items by selecting the highest ranked content item from each of the one or more clusters to be included in the stream (see Spivack para. 0075-0077: a stream rank analyzer generates a stream of content items based on counting and weighting messages in the clusters, resulting in a stream of the most trending and relevant data items; and see Spivack Fig. 12: an illustrative example of a stream of ranked content items).
Chi teaches generating a graph including one or more entity-pairs and a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items, as set forth above. The goal of Chi is to achieve trend extraction and analysis for dynamically changing data sets (see Chi para. 0015), but Chi does not appear to explicitly disclose generating a stream of trending content based on clustering and ranking. Spivack teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi as modified by Howes to include the teachings of Spivack because the clustering and ranking technique of Spivack combines both trend analysis and relevance ranking to produce actionable intelligence for streams of data (see Spivack para. 0077-0078).

As to claim 4, Chi as modified by Howes and Spivack teaches wherein the step of generating the stream of content items further comprises:
ranking each content item in the stream of content items based on trendiness scores (see Spivack para. 0077: a clustering component ranks messages based on counting and weighting attributes of the messages to identify trending items) of entities included in the entity-pair corresponding to the content item (see Spivack para. 0125-0126: co-occurrence analysis identifies messages that mention both of two trending objects; Note: Spivack’s two trending objects that are mentioned together correspond to the claimed entity-pairs); and
providing the stream of content items based on the ranking (see Spivack para. 0075-0077: a stream rank analyzer generates a stream of content items based on counting and weighting messages in the clusters, resulting in a stream of the most trending and relevant data items; and see Spivack Fig. 12: an illustrative example of a stream of ranked content items).

As to claim 6, Chi as modified by Howes and Spivack teaches wherein the entity is associated with the time-window based on a second criterion related with the at least one content item from which the entity is extracted being satisfied (see Chi para. 0054-0055 and Fig. 3a: entities extracted from the data are partitioned according to time windows).

As to claim 7, Chi as modified by Howes and Spivack teaches wherein the second criterion corresponds to a time instant of extracting the entity from the at least one content item being within a duration of the time-window (see Chi para. 0054-0055 and Fig. 3a: entities extracted from the data are partitioned according to time windows).

As to claim 8, Chi teaches a non-transitory machine-readable medium having information recorded thereon for generating content items (see Chi para. 0109: invention is embodied as computer-readable medium), wherein the information, when read by the machine, causes the machine to perform following:
obtaining a plurality of entities associated with a time-window (see Chi para. 0054 and Fig. 2: at step 240, data associated with entities is partitioned into time windows), wherein each entity of the plurality of entities is associated with at least one content item (see Chi para. 0054 and Fig. 2: the data is associated with blog(s));
computing for each entity, a first parameter with respect to the time-window and a second parameter with respect to previous time-windows (see Chi para. 0062 and Fig. 3a: they system computes the mean values and vectors for various time intervals t1 to t5);
calculating for each entity, a trendiness score based on a function of the first parameter and the second parameter (see Chi para. 0062: based on the mean values, a trend indicator is calculated);
generating a graph including one or more entity-pairs (see Chi para. 0073 and Fig. 6: in an illustrative example, at time t1 blog A 605 refers to blog B 615, and in response, the system creates interconnect/edge 640 in graph 600), and a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items (see Chi para. 0061: the system counts the number of occurrences of a term/keyword in in the blogs).
	Chi does not appear to explicitly disclose generating a graph including one or more entity-pairs, wherein a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items exceeds a threshold.
However, Howes teaches:
generating a graph including one or more entity-pairs (see Howes para. 0022: ontology creation module 109 creates an ontology based on co-occurrence of terms and concepts; Note: as is well-known to those having ordinary skill in the relevant art, an “ontology” is a graph model that shows the relationships between items3), wherein a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items exceeds a threshold (see Howes para. 0018: terms/concepts are identified in a dataset, and when the co-occurrence of a pair of terms exceeds a threshold, the term pair is added to an ontology).
Chi teaches generating a graph including one or more entity-pairs and a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items, as set forth above. Although Chi does not appear to explicitly disclose a co-occurrence count of each entity-pair with respect to a plurality of content items exceeds a threshold, Howes teaches this, as set forth above. Howes’ ontology is analogous the Chi’s graph at least to the extent that both are tools for analyzing relationships between datasets (see Chi para. 0006, 0019, 0050, 0066-0067, 0088; and see Howes para. 0022, 0027, 0037, 0039). Furthermore, an ontology is, by definition, a type of graph4. Hence, it is clear that Howes’ ontology is analogous to Chi’s graph. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to include the teachings of Howes because it enables automatic data trend analysis from heterogeneous data sources related to various topics (see Howes para. 0021).
Chi as modified by Howes does not appear to explicitly disclose generating one or more clusters, of content items associated with each of one or more entity-pairs, based on categories of the content items associated with each of the one or more entity-pairs; ranking, based on one or more ranking criteria, content items in each of the one or more clusters; and generating a stream of content items by selecting the highest ranked content item from each of the one or more clusters to be included in the stream.
However, Spivack teaches:
generating one or more clusters, of content items (see Spivack para. 0076-0077 and Fig. 8: the system generates clusters of message content) associated with each of one or more entity-pairs (see Spivack para. 0125-0126: co-occurrence analysis identifies messages that mention both of two trending objects; Note: Spivack’s two trending objects that are mentioned together correspond to the claimed entity-pairs), based on categories of the content items associated with each of the one or more entity-pairs (see Spivack para. 0077: clustering of messages is performed based on topics, types, and hashtags of the messages; Note: Spivack’s topics, types, and hashtags of messages correspond to the claimed “categories of the content items”);
ranking, based on one or more ranking criteria, content items in each of the one or more clusters (see Spivack para. 0077: a clustering component ranks messages based on counting and weighting attributes of the messages); and
generating a stream of content items by selecting the highest ranked content item from each of the one or more clusters to be included in the stream  (see Spivack para. 0075-0077: a stream rank analyzer generates a stream of content items based on counting and weighting messages in the clusters, resulting in a stream of the most trending and relevant data items; and see Spivack Fig. 12: an illustrative example of a stream of ranked content items).
Chi teaches generating a graph including one or more entity-pairs and a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items, as set forth above. The goal of Chi is to achieve trend extraction and analysis for dynamically changing data sets (see Chi para. 0015), but Chi does not appear to explicitly disclose generating a stream of trending content based on clustering and ranking. Spivack teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi as modified by Howes to include the teachings of Spivack because the clustering and ranking technique of Spivack combines both trend analysis and relevance ranking to produce actionable intelligence for streams of data (see Spivack para. 0077-0078).

As to claim 11, see the rejection of claim 4 above.

As to claim 13, see the rejection of claim 6 above.

As to claim 14, see the rejection of claim 7 above.

As to claim 15, Chi teaches a system (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900) for generating content items comprising:
a retrieving unit implemented by a processor (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900 comprising processing unit 1905) coupled to a memory (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900 comprising system memory 1955) and configured to obtain a plurality of entities associated with a time-window (see Chi para. 0054 and Fig. 2: at step 240, data associated with entities is partitioned into time windows), wherein each entity of the plurality of entities is associated with at least one content item (see Chi para. 0054 and Fig. 2: the data is associated with blog(s));
a computing unit implemented by the processor (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900 comprising processing unit 1905) and configured to
compute for each entity, a first parameter with respect to the time-window and a second parameter with respect to previous time-windows (see Chi para. 0062 and Fig. 3a: they system computes the mean values and vectors for various time intervals t1 to t5), and
calculate for each entity, a trendiness score based on a function of the first parameter and the second parameter (see Chi para. 0062: based on the mean values, a trend indicator is calculated);
a graph generator implemented by the processor (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900 comprising processing unit 1905) and configured to generate a graph including one or more entity-pairs (see Chi para. 0073 and Fig. 6: in an illustrative example, at time t1 blog A 605 refers to blog B 615, and in response, the system creates interconnect/edge 640 in graph 600), and a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items (see Chi para. 0061: the system counts the number of occurrences of a term/keyword in in the blogs); and
a data generator implemented by the processor (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900 comprising processing unit 1905) and configured to generate the content items (see Chi para. 0074-0075 and Fig. 7: graph 600 is utilized to generate adjacency matrix 700, which represents pairs of blogs on its x-axis 710 and y-axis 720).
Chi does not appear to explicitly disclose generating a graph including one or more entity-pairs, wherein a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items exceeds a threshold.
However, Howes teaches:
generating a graph including one or more entity-pairs (see Howes para. 0022: ontology creation module 109 creates an ontology based on co-occurrence of terms and concepts; Note: as is well-known to those having ordinary skill in the relevant art, an “ontology” is a graph model that shows the relationships between items5), wherein a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items exceeds a threshold (see Howes para. 0018: terms/concepts are identified in a dataset, and when the co-occurrence of a pair of terms exceeds a threshold, the term pair is added to an ontology).
Chi teaches generating a graph including one or more entity-pairs and a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items, as set forth above. Although Chi does not appear to explicitly disclose a co-occurrence count of each entity-pair with respect to a plurality of content items exceeds a threshold, Howes teaches this, as set forth above. Howes’ ontology is analogous the Chi’s graph at least to the extent that both are tools for analyzing relationships between datasets (see Chi para. 0006, 0019, 0050, 0066-0067, 0088; and see Howes para. 0022, 0027, 0037, 0039). Furthermore, an ontology is, by definition, a type of graph6. Hence, it is clear that Howes’ ontology is analogous to Chi’s graph. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to include the teachings of Howes because it enables automatic data trend analysis from heterogeneous data sources related to various topics (see Howes para. 0021).
Chi as modified by Howes does not appear to explicitly disclose generating one or more clusters, of content items associated with each of one or more entity-pairs, based on categories of the content items associated with each of the one or more entity-pairs; ranking, based on one or more ranking criteria, content items in each of the one or more clusters; and generating a stream of content items by selecting the highest ranked content item from each of the one or more clusters to be included in the stream.
However, Spivack teaches:
generating one or more clusters, of content items (see Spivack para. 0076-0077 and Fig. 8: the system generates clusters of message content) associated with each of one or more entity-pairs (see Spivack para. 0125-0126: co-occurrence analysis identifies messages that mention both of two trending objects; Note: Spivack’s two trending objects that are mentioned together correspond to the claimed entity-pairs), based on categories of the content items associated with each of the one or more entity-pairs (see Spivack para. 0077: clustering of messages is performed based on topics, types, and hashtags of the messages; Note: Spivack’s topics, types, and hashtags of messages correspond to the claimed “categories of the content items”);
ranking, based on one or more ranking criteria, content items in each of the one or more clusters (see Spivack para. 0077: a clustering component ranks messages based on counting and weighting attributes of the messages); and
generating a stream of content items by selecting the highest ranked content item from each of the one or more clusters to be included in the stream  (see Spivack para. 0075-0077: a stream rank analyzer generates a stream of content items based on counting and weighting messages in the clusters, resulting in a stream of the most trending and relevant data items; and see Spivack Fig. 12: an illustrative example of a stream of ranked content items).
Chi teaches generating a graph including one or more entity-pairs and a co-occurrence count of each entity-pair included in the graph with respect to a plurality of content items, as set forth above. The goal of Chi is to achieve trend extraction and analysis for dynamically changing data sets (see Chi para. 0015), but Chi does not appear to explicitly disclose generating a stream of trending content based on clustering and ranking. Spivack teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi as modified by Howes to include the teachings of Spivack because the clustering and ranking technique of Spivack combines both trend analysis and relevance ranking to produce actionable intelligence for streams of data (see Spivack para. 0077-0078).

As to claim 18, see the rejection of claim 4 above.

As to claim 20, see the rejection of claims 6 and 7 above.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, Howes, and Spivack as applied to claims 1, 8, and 15 above, and further in view of Ickman et al. (U.S. Patent Application Publication No. 20110320715 A1, hereinafter referred to as Ickman).
As to claim 2, Chi as modified by Howes and Spivack teaches generating the stream of content items based on a trendiness score of each entity-pair (see Spivack para. 0125-0126: co-occurrence analysis identifies messages that mention both of two trending objects; Note: Spivack’s two trending objects that are mentioned together correspond to the claimed entity-pairs; and see Spivack para. 0075-0077: a stream rank analyzer generates a stream of content items based on counting and weighting messages in the clusters, resulting in a stream of the most trending and relevant data items; and see Spivack Fig. 12: an illustrative example of a stream of ranked content items) included in the graph (see Chi para. 0062 and Fig. 3a: the system computes the mean values and vectors for various time intervals t1 to t5; and see Chi para. 0062: based on the mean values, a trend indicator is calculated; and see Spivack para. 0076: graph data structure).
Chi as modified by Howes and Spivack does not appear to explicitly disclose generating content items is further based on an average trendiness score.
However, Ickman teaches generating content items is further based on an average trendiness score (see Ickman para. 0052: average trend score for content items; and see Ickman para. 0058 and Fig. 12: the system presents trending content items 18 based on the trend scores 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi as modified by Howes and Spivack to include the teachings of Ickman because it enables computing a composite trend score based on multiple trend scores, allowing the system to determine trendiness based on a combination of content items (see Ickman para. 0052 and Fig. 12).

As to claim 9, see the rejection of claim 2 above.

As to claim 16, see the rejection of claim 2 above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chi, Howes, and Spivack as applied to claims 1, 8, and 15 above, and further in view of Horesh et al. (U.S. Patent Application Publication No. 20150220946 A1, hereinafter referred to as Horesh).
As to claim 3, Chi as modified by Howes and Spivack does not appear to explicitly disclose wherein the first parameter corresponds to a number of occurrences of the entity in the time-window and the second parameter corresponds to an average number of occurrences of the entity in previous time-windows, and wherein the function is based on a difference between the first parameter and the second parameter.
However, Horesh teaches wherein the first parameter corresponds to a number of occurrences of the entity in the time-window (see Horesh para. 0003: identifying the number of occurrences of specific words in communication data) and the second parameter corresponds to an average number of occurrences of the entity in previous time-windows (see Horesh para. 0003: calculating the historical average of word occurrences), and wherein the function is based on a difference between the first parameter and the second parameter (see Horesh para. 0003: calculating the difference between the number of occurrences and the historical average of word occurrences).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi as modified by Howes and Spivack to include the teachings of Horesh because it enables automated analysis and identification of trends (see Horesh para. 0003).

As to claim 10, see the rejection of claim 3 above.

As to claim 17, see the rejection of claim 3 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to data mining and trend detection.
a.	Druzgalski et al.; “SYSTEM AND METHOD FOR IDENTIFYING TRENDS IN WEB FEEDS COLLECTED FROM VARIOUS CONTENT SERVERS”; U.S. PGPub. No. 20100100537 A1.
Teaches a trending engine 214 that determines trend scores for content in order to create a prioritized data feed (see para. 0078-0082 and Fig. 2B).
b.	Jain et al.; “TREND DETECTION FOR CONTENT TARGETING USING AN INFORMATION DISTRIBUTION SYSTEM”; U.S. PGPub. No. 20200267112 A1.
Teaches a trend analytics module that compares user content and historical content to assign trending scores to the content according to a trend model (see para. 0042-0051 and Fig. 3).
c.	Xu et al.; “EFFICIENT LEXICAL TRENDING TOPIC DETECTION OVER STREAMS OF DATA USING A MODIFIED SEQUITUR ALGORITHM”; U.S. PGPub. No. 20110282874 A1.
Teaches a trend detector 357 that analyzes documents to detect trending topics (see para. 0064-0070 and Fig. 8), utilizing clustering (see para. 0066) and ranking (see para. 0105).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See “ontology”. Computer Desktop Encyclopedia. The Computer Language Company Inc. 2021. Cited below under the heading “Additional Art Considered.” Retrieved on 15 September 2021 from https://www.computerlanguage.com/results.php?definition=ontology
        2 Ibid.
        3 See “ontology”. Computer Desktop Encyclopedia. The Computer Language Company Inc. 2021. Cited below under the heading “Additional Art Considered.” Retrieved on 15 September 2021 from https://www.computerlanguage.com/results.php?definition=ontology
        4 Ibid.
        5 See “ontology”. Computer Desktop Encyclopedia. The Computer Language Company Inc. 2021. Cited below under the heading “Additional Art Considered.” Retrieved on 15 September 2021 from https://www.computerlanguage.com/results.php?definition=ontology
        6 See “ontology”. Computer Desktop Encyclopedia. The Computer Language Company Inc. 2021. Cited below under the heading “Additional Art Considered.” Retrieved on 15 September 2021 from https://www.computerlanguage.com/results.php?definition=ontology